DETAILED ACTION
This Final Office Action is in response to the application filed on 04/24/2017 and the Amendment & Remark filed on 08/03/2022. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). While the Applicant specifies above that “training a fraud detection model based on the indicators, wherein the fraud detection model is one of a Bayesian network or a neural network and wherein the fraud detection model including a threshold for detecting a fraudulent event”, there is no written content as to how or what specific training steps are performed (i.e. formulas, algorithms, sequence of mathematical steps, process of determination, for example) in order for the claimed processor to train the fraud detection model, specifically a Bayesian network or neural network model. As such, the disclosure does not objectively demonstrate that the applicant actually invented—was in possession of—the claimed subject matter. The written description requirement can be satisfied if the particular steps, i.e., algorithm, necessary to perform the claimed function were “described in the specification.” In re Hayes Microcomputer Prods, Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, (Fed. Cir. 1992).  
	As such, claims 1 and 4-17 are rejected as failing the written description requirement.  

	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1 and 4-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
As an initial matter, the claims as a whole are to an article of manufacture, a process and an apparatus, which falls within one or more statutory categories. (Step 1: YES) The recitation of the claimed invention is then further analyzed as follow, in which the abstract elements are boldfaced.
The claims recite: 
A non-transitory computer-readable medium including computer-executable instructions, which when executed by one or more processors causes the one or more processor to perform the following method steps:
storing indicators for identifying fraudulent events related to a customer account, the indicators comprising information for identifying fraudulent events indicative of unauthorized access related to the customer account, wherein at least two of the indicators comprises a menu navigation indicator generated from a plurality of sequences input via devices interacting with an automated customer care system that are associated with customer account associated with historical fraudulent events and a voice analysis indicator generated by analyzing a voice of user interacting with a customer care agent of the automated customer care system;
training a fraud detection model based on the indicators, wherein the fraud detection model is one of a Bayesian network or a neural network and wherein the fraud detection model including a threshold for detecting a fraudulent event;
receiving, during a call from a device associated with the customer account, a sequence of inputs received from the device responsive to prompts of a menu of the automated customer care system; 
determining, from the sequence of inputs, a time pattern associated with the sequence of inputs; 
determining a voice pattern from a voice of a user of the device during the call; 
determining that the call is fraudulent;
assigning, to at least one of the time pattern or the voice pattern, a label indicating that the time pattern or the voice pattern is indicative of the fraudulent event responsive to determining that the call is fraudulent;
updating, responsive to verifying that event is the fraud event, the fraud detection model with the information of the received response to improve an accuracy of the fraud detection model.
wherein the act of communicating the assertion to an authorized user of the customer account comprises:
determining the authorized user's preferred mode of contact; and initiating a communication to the authorized user in accordance with the preferred mode of contact.
wherein the at least two indicators comprise the type of access channel used when accessing customer care operations.
wherein the at least two indicators further comprise biometric information.
wherein the biometric information comprises navigation characteristics for the type of access channel used to access customer care operations.
wherein an input associated with the event comprises a value of a graphical user interface having a field configured to capture the value indicating a level of suspicion associated with the event.
wherein the value indicating the level of suspicion is based, at least in part, on a direct interaction between an agent and a user attempting access to the customer account.
wherein the at least two indicators comprise the contact number used to reach the customer care agent.
wherein the at least two indicators comprise the email address used to reach the customer care agent.
wherein the at least two indicators comprise the number of transfers used to reach the customer care agent.
 processor; and
a computer-readable data storage including a set of computer-executable instructions that, when executed by the processor, cause the processor to perform operations comprising:
storing indicators associated with a customer account, wherein the stored indicators comprise environmental information for identifying fraudulent events related to the customer account;
defining a fraud model based on the stored indicators, the fraud model including a defined threshold for a fraudulent event;
receiving inputs indicative of environmental information for an event when a user is accessing or interacting with an automated customer care system;
determining the event is indicative of the fraudulent event based on comparing the received inputs to the defined fraud model and determining a total risk threshold exceeds the defined threshold for the fraudulent event;
establishing a communication link with an authorized user of the customer account;
authenticating the authorized user;
receiving information from the authorized user; and
updating the fraud model with the received information.
where the stored indicators comprise environmental information indicative of a type of access channel for customer care operations.
wherein the communication link is established according to the authorized user's contact preferences.
wherein at least one received input is set by an agent based on the agent’s suspicion that the event is fraudulent.
wherein the automated customer care system comprises an interactive voice response system.
wherein determining the defined threshold is exceeded comprises aggregating the associated risk probabilities of the at least two indicators and comparing the aggregated associated risk probabilities to the defined threshold.
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers detecting fraudulent event based on comparing inputs with indicators but for the recitation of generic computer components. That is, other than reciting a processor or computer performing the steps of the activity, nothing in the claim elements that precludes the steps from that of a fraudulent event detection. For example, but for the “causes the one or more processor to perform” language, “storing indicators for identifying fraudulent events related to a customer account, the indicators comprising information for identifying fraudulent events indicative of unauthorized access related to the customer account, wherein at least two of the indicators comprises a menu navigation indicator generated from a plurality of sequences input via devices interacting with an automated customer care system that are associated with customer account associated with historical fraudulent events and a voice analysis indicator generated by analyzing a voice of user interacting with a customer care agent of the automated customer care system” in the context of the claimed invention encompasses one or more person manually storing the indicators; 
but for the “causes the one or more processor to perform” language, “training a fraud detection model based on the indicators, wherein the fraud detection model is one of a Bayesian network or a neural network and wherein the fraud detection model including a threshold for detecting a fraudulent event” in the context of the claimed invention encompasses one or more person manually training the fraud model; 
but for the “causes the one or more processor to perform” language, “receiving, during a call from a device associated with the customer account, a sequence of inputs received from the device responsive to prompts of a menu of the automated customer care system” in the context of the claimed invention encompasses one or more person manually receiving the sequence of inputs; 
but for the “causes the one or more processor to perform” language, “determining, from the sequence of inputs, a time pattern associated with the sequence of inputs; determining a voice pattern from a voice of a user of the device during the call” in the context of the claimed invention encompasses one or more person manually determining the time pattern and voice pattern;
but for the “causes the one or more processor to perform” language, “determining that the call is fraudulent” in the context of the claimed invention encompasses one or more person manually determining that the call is fraudulent; 
but for the “causes the one or more processor to perform” language, “assigning, to at least one of the time pattern or the voice pattern, a label indicating that the time pattern or the voice pattern is indicative of the fraudulent event responsive to determining that call is fraudulent” in the context of the claimed invention encompasses one or more person manually making the assignment based on the defined threshold; 
but for the “causes the one or more processor to perform” language, “updating, responsive to verifying that event is the fraud event, the fraud detection model with the information of the received response to improve an accuracy of the fraud detection model”, in the context of the claimed invention encompasses one or more person manually updating the model to improvement model accuracy; 
but for the “causes the one or more processor to perform” language, “determining the authorized user's preferred mode of contact; and initiating a communication to the authorized user in accordance with the preferred mode of contact”, in the context of the claimed invention encompasses one or more person manually determining the user’s contact preference and contacting him/her accordingly. 
If a claim, under its broadest reasonable interpretation, covers the fundamental economic practice of detecting a fraudulent event based on data but for the recitation of certain generic computing components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. As such, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recite the additional element of computer or processor to perform the storing, associating, defining, determining, comparing, creating, communicating, receiving, updating and authenticating steps. The computer or the processor in the above steps is recited at a high-level of generality (i.e., as a generic computer components performing steps of the recited abstract idea) such that it amounts no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims is directed to an abstract idea.
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer or processor to conduct fraud detection amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes receiving and transmitting data; (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,) and storing data (Storing and retrieving information in memory, Versata Dev. Group, Inc. ). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018. No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. (Step 2B: No)
Therefore, claims 1 and 4-17 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
	
	
	Response to Arguments
Applicant's arguments filed on 08/03/2022 have been fully considered but they are not persuasive. 

Regarding the applicant’s argument that the claims are directed to eligible subject matter, the examiner respectfully disagrees. The applicant first asserted that the claims are directed “toward improving the accuracy of a fraud detection system” and that they do not fall within the enumerated sub-groupings. However, the rejection explicitly articulated that the claims recite the fundamental economic practice of detecting a fraudulent event. Moreover, even assuming the claims indeed improve the accuracy of a fraud detection system, it would nonetheless be an improvement to the Judicial Exception of fraud detection rather the functionality of the computer or another technology. As to the “training a fraud detection model…” limitation, it should be noted that both the claims and the Specification only nominally disclose at a high level of generality that to train the fraud detection model (such as “fraud system may then be automatically updated”, “fraud detection system's learning engine allows the fraud detection system to automatically update the fraud models based on information that may be received through any available channel of communication between the fraud detection system and another person, system, or entity”, “feedback is received and, as a result, may be used to automatically update other processes, models, programs, or executable instructions” and “the models may be updated accordingly to provide better sensitivity to patterns of fraud.”) without any technological detail of how the training of the particular models (Bayesian network or neural network) is accomplished by the claimed computer. This form of drafting effort encompasses no more than one or more person manually training the fraud model, and is considered to be Mere Instruction to Apply. As such, the applicant’s argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955. The examiner can normally be reached 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHO KWONG/Primary Examiner, Art Unit 3698